        Case 4:20-cv-00971-MWB-DB Document 6 Filed 07/10/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANGEL L. MARTINEZ,                                    No. 4:20-CV-00971

                  Petitioner,                         (Judge Brann)

         v.

DEREK OBERLANDER,
Superintendent,

                  Respondent.

                                          ORDER

       AND NOW, this 10th day of July 2020, in accordance with the accompanying

Memorandum Opinion, IT IS HEREBY ORDERED that:

  1.          Petitioner’s motion (Doc. 2) to stay the above captioned petition for writ
              of habeas corpus is GRANTED.

  2.          Adjudication of Martinez’ federal habeas corpus petition is STAYED.

  3.          Within thirty (30) days of the termination of Petitioner’s attempt to
              obtain state court review of his pending unexhausted claims, he is
              directed to file a written notification with this Court.

  4.          For administrative purposes only, the Clerk of Court is directed to mark
              this matter CLOSED.

                                                  BY THE COURT:


                                                  s/ Matthew W. Brann
                                                  Matthew W. Brann
                                                  United States District Judge
